Case 2:18-cV-09914-BWA-.]CW Document 1 Filed 10/24/18 Page 1 of 6

EASTERN D|STR|CT OF LOU|S|ANA;~i-_;y_»__-._.»

,_f if. §’_EWHS
John A. O|agues P|aintiff Pro se ggr'[ MMAG 2
413 Sauve Rd, IVlotion for Perm Ht °

River Ridge LA 70123 Civi| Suit
504-305-4071,
Ola ues mai|.com

mbh-§§

P|aintiff
V.

XAV|ER BECERRA Attorney Genera| Ca|l
California Depar'tment of Justice and

Leon Kousharian

|Vlarin County Ca|ifornia Deputy District Attorney

Defendants

Nlotion for Permission to File a Petition for Dec|aratory Judgement, and
damages related to the ClVlL ACTION No: 09-3092 SECTION : “S” (1) Case:

JOHN OLAGUES
V.
STEVEN KLE|N ET Al.

Plaintiff John O|agues, a citizen of Jefferson Parish Louisiana, born in New Or|eans, a
graduate of Jesuit High School and Tu|ane University, a Veteran of the U.S. Army
during the Vietnam VVar wishes to tile a Petition for Dec|aratory Judgement to have his
false status With the FB| Corrected and a petition for damages due to admitted perjury
by the |V|arin County Deputy District Attorney that was carried out during a trial in
N|arin County Ca|ifornia in 2005 and in documents filed in various Court to illegally
seize my two daughters

___ Fee__..._....._--_-

w___ Process_______...._
m>S_ oktd____.._..____

__ CtRmDep
__ Doo. No..____._.._..

 

Case 2:18-cV-09914-BWA-.]CW Document 1 Filed 10/24/18 Page 2 of 6

|n |Vlarch 2003, Plaintiff O|agues Was arrested twice at his home in River Ridge
Louisiana and 2 more times in 2004 allegedly for being a fugitive from California
allegedly due to his illegally removing his two children from Ca|ifornia in N|arch 2003
just once and holding his children allegedly for 5 extra days.Judge Windhorst denied
their attempts to extradite See Exhibit 1

The |Vlarin County DDA and his investigator in Nlarch 2003 and later swore under
penalty of perjury that P|aintiff O|agues illegally removed his children from Ca|ifornia,
But the N|arin DDA stated just the opposite at the preliminary hearing in |Vlarin
Ca|ifornia. Attached as Exhibit 2 is a page from the preliminary hearing in |Vlarin
Ca|ifornial where the Judge asked the l\/larin County DDA, Leon Kousharian a
question, with the |Vlarin DDA’s answer below.

THE COURT: “Where is that? Where do l find the prohibition against removing
them from Ca|ifornia?”

MR. KOUSHAR|AN: “There is no prohibition. The order is ambiguous in that
respect The only stated visitation is to occur in Ca|ifornia. lt does not say
anything about removing the children from Ca|ifornia.”

DDA. Kousharian and his investigator stated under penalty of perjury that Olagues
was prohibited from leaving California with his children The |Vlarin DDA also perjured
himself by claiming in Court filings that Piaintiff O|agues’s ex wife had sole Custody of
the children

There was a trial which had a hung jury1 but the presiding Judge Graham instructed
the jury to find P|aintiff O|agues guilty and he told the jury he would be lenient on
P|aintiff O|agues. See Exhibit 3, where both the Jury and the Judge stated that they
respected O|agues.

Judge Graham made the Report on November 4, 2005, attached as Exhibit 4 to the
Court which the Court sent to the Ca|ifornia Department of Justice. However, the
Ca|ifornia DOJ did not send Judge Graham’s report to the FB|. They sent something
entirely differentl

Case 2:18-cV-09914-BWA-.]CW Document 1 Filed 10/24/18 Page 3 of 6

Judge Graham’s report stated that imposition of Sentence is Suspended and
Defendant was placed on probation .

Be|ow is the definition of probation in Ca|ifornia.

Cal Pen Code 1203(a) Definition of Probation

(a) As used in this code, “probation” means the suspension of the imposition or
execution of a sentence and the order of conditional and revocable release in the
community under the supervision of a probation officer As used iri this code,
“conditiona| sentence” means the suspension of the imposition or execution of a
sentence and the order of revocable release in the community subject to conditions
established by the court without the supervision of a probation officer. lt is the intent of
the Legisiature that both conditional sentence and probation are authorized whenever
probation is authorized iri any code as a sentencing option for infractions or
misdemeanors

So probation in Ca|ifornia means:

A) the suspension of an imposition of sentence and revocable release in the
community under the supervision of a probation officer or

B) the suspension of the execution of a sentence and revocable release in the
community under the supervision of a probation officer.

But the Ca|ifornia DOJ told the FB| that P|aintiff O|agues was and is a convicted felon
who was sentenced to 6 months in Jaii. See the Letter from Kamaia Harris, former
Attorney Generai cf Ca|ifornia in response to clarify his disposition See Exhibit 5.

in Ca|ifornia, when a person is found guilty and sentenced to 6 months in County Jai|,
he is considered convicted of a misdemeanor, whether the person is granted probation
or not.

Case 2:18-cv-09914-BWA-.]CW Document 1 Filed 10/24/18 Page 4 of 6

in Ca|iforniar when a person is found guilty, placed on probation and imposition of
Sentence is Suspended, the person is not convicted if the person serves the
probation with no probleml his status is as if he was never prosecuted That is exactly
what the Ca|ifornia Supreme Court stated in Stephens v. Toomey 51 Cal . 2d 864 and
in the Ninth Circuit in United States v. Qual|s No 95~50378, i\/|arch 5, 1997.

So my status now is as if l was never prosecutedl since l was never sentenced and
never convicted of a crime. On page 2 of the Stephens v. Toomey case 51 Cal.2d 864,
the Cal Supreme court stated:

“The word conviction used in this connection must mean a final judgment of
conviction Ajudgment is not final ifthere still remains some legal means of setting it
aside [4] There may be ways to avoid its execution such as a general pardonl but a
judgment in an ordinary criminal case, such as we have here, becomes final when all
available means to avoid its effect have been exhausted Certain means to that end
have been made available to an accused The traditional method was by appeal The
probation laws then intervened Since the enactment of those laws in 1903, the
offender has been brought before the court for judgment on a plea or verdict of guilty
under differing and varying circumstances affecting the powers of the court and the
rights of the accused They may be classified as follows:”
[1i
i2]
i3]
[4i
i5]
[6]
i7i
iBi
l9]
[lOi
[11]
[12] (C) Those where the court withholds the imposition ofjudgment, suspends further
proceedings on the plea or verdict and places the defendant on probation on such

4

Case 2:18-cv-09914-BWA-.]CW Document 1 Filed 10/24/18 Page 5 of 6

conditions as are reasonable and for such time as is authorized by |aw. in this class of
cases there is no judgment pending against the probationerl He may go about his
usual activities, uninhibited by any court order, except the terms and conditions of the
order of probation (Pearson v. County of Los Angeles, 49 Cal.2d 523 l319 P.2d 6241).
in that analogous case it was properly said at pages 543 and 544 that "... inasmuch as
no judgment of conviction or `sentence of imprisonment in a State prison' was ever
entered against piaintiff, his civil rights have been at no time suspended (F’en. Code,
§ 2600_)" But from the time that the order of probation is made until the case is
dismissed the probationer is not a free man. Aithough there is no judgment pending
against him, he is still subject to the restraints of the order of probation and for the
duration thereof

[13] if he should violate its conditions he is subject to a revocation of the order of
probation With pronouncement ofjudgment and sentence to foilow. (Pen. Code, §
1203.2.) This judgment is appealable under section 1237 of the Penai Code, and for
finality must await the result of any appeal.

[14] ifthe conditions of probation are satisfied and the time has expired the
probationer is entitled to have his plea or verdict of guilty changed to not guilty, have
the proceedings expunged from the record and the case dismissed Upcn such
dismissal here again the defendant is in the same position as if no prosecution had
ever been brought against him except as also provided iri section 1203.4 of the Penai
Code, the record in the criminal case may be used against him in any subsequent
criminal proceeding brought against him. Here again the defendant also has the
benefit of a statutory rehabilitation Without any further effort on his part.”

The disposition has been changed from Guiity to Non Guiity and the case has been
dismissed and expunged See Exhibit 6.

Case 2:18-cv-09914-BWA-.]CW Document 1 Filed 10/24/18 Page 6 of 6

iVly Petition here is for this court to order the iViarin District Attorney and the Ca|ifornia
DOJ to correct the original report to the FB| to be as Judge Graham ordered and
consistent with the what Ca|ifornia Supreme Court and the Ninth Circuit has declared

Respectfuliy Submitted:

i®i$c;{§§u?$ §§sz ©C/l/S‘fj }0)§'

q£?) S"tvv~{,[/a€l/-
R ll~% R\il@g, LA_

’l Ois?,
go%’zog~ \ioq{

